UNITED STATES DlSTRlCT COURT
l\/llDDLE DlSTR|CT OF FLORlDA
TAl\/lPA DlV|S|ON
UNITED STATES OF Ai\/lERlCA,
v. CASE NO. 8191-CR-181-T-17TGVV

JEROl\/lE l_. lSOl\/l.

 

ORDER
This cause is before the Court on:

Dkt. 804 l\/lotion to Terminate Supervised Release
After Completion of One Year ot Supervision
Pursuant to Title 18 U.S.C. Sec. 3583(e)(1)
Dkt. 806 Response

Defendant Jerome L. lsom, pro §§ moves for early termination of

supervised release pursuant to 18 U.S.C. Sec. 3583(€)(1).

After a jury verdict of guilty on Counts 1, 2, 4, 7, 8, 9 and 14 of the
Superseding lndictment, Defendant Jerome L. isom Was sentenced on October
5, 1992 to life imprisonment as to Counts 1, 2 and 4, concurrent; 20 years
imprisonment as to Counts 7, 8, 9 and 14, concurrent; 5 years supervised release
on Counts 1, 2 and 4, concurrent; 3 years supervised release on Counts 7, 8, 9,
and 14, concurrent; and a special assessment fee of $350.00. (Dkts. 716-2, 716-16).

On June 12, 2008, Defendant Jerome L. lsom’s term of imprisonment Was
reduced pursuant to Amendments 706 and 711 of the U.S. Sentencing Guidelines
to 360 months imprisonmentl (Dkts. 740, 741).

Case No. 8:91-CR-181-T-17TGV\/

On January 20, 2015, Defendant Jerome l_. lsom’s term of imprisonment Was
reduced from 380 months to 292 months imprisonment or time served, Whichever
is greater. (Dkts. 792, 794).

Defendant Jerome l_. lsom vvas released to supervised release on November
2, 2015.

Defendant Jerome L. lsom asserts that he has shown exemplary
post-conviction adjustment by complying With all terms of supervision, including
no drug use, fully obeying the lavv, and holding steady employment While supporting

himself.

Neither the Government nor Defendant lsom’s supervising Probation

Officer object to Detendant lsom’s l\/lotion for Early Termination of Supervision.

Defendant Jerome L. lsom has completed more than one year of Defendant’s
term of supervised release Pursuant to 18 U.S.C. Sec. 3583(€)(1), l have
considered the factors set forth in 18 U.S.C. Secs. 3553(3)(1), (a)(2)(B),

(a)(2)(C), (a)(2)(D), (a)(4), (a)(€), and (a)(7), and determine that in this case
the termination of supervised release is 'Warranted and is in the interest otjustice.

Accordingly, it is

ORDERED that pr_o §§ Defendant Jerome L. lsom’s l\/lotion to Terminate
Supervised Release After Completion of One Year of Supervision Pursuant to Title 18
U.S.C. Sec. 3583(e)(1) (Dkt. 804) is granted

Case No. 8;91-CR-181-t-17TGV\/

v%

DONE and ORDERED in Chambers in Tampa, Florida on this 7 da'yot
April, 2019.

 

 

  

Copies to:

All parties and counsel of record
U.S. Probation Oftice

o_S_e Defenclant:
Jerome L. lsom

2803 95th Street
Palmetto, FL 34208

